Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

				Reason for Allowance
Claims 1, 5, 21, 22 and 25 are allowed for the following reasons:
The instant application is deemed to be directed to a nonobvious improvement over the invention patented in Pat. No.  US 20190278028 A1 and WO 2019/126333. 
Claim 1 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious ‘each push/pull tab having a proximal end portion and an opposite distal end portion configured to be spaced apart from the adapter receptacle by a greater distance than the proximal end portion when the fiber optic connectors are mated with the adapter receptacle, each push/pull tab having a recess at the distal end portion thereof, the removal tool comprising: a housing having a proximal end portion and a distal end portion spaced apart along a first axis and a first side portion and a second side portion spaced apart along a second axis, the proximal end portion being spaced apart from the distal end portion in a distal-to-proximal direction along the first axis; wherein the housing is configured to be loaded onto the distal end portions of the push/pull tabs of the plurality of fiber optic connectors by movement relative to the plurality of fiber optic connectors in the distal-to-proximal direction; wherein when the one or more release arm protrusions are accepted in the recesses of the push/pull tabs of the plurality of fiber optic connectors at the same time, the removal tool can be 

Claims 5, 21, 22 and 25 are allowed by virtue of dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 570-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KAVEH C KIANNI/Primary Examiner, Art Unit 2883